                                           Case 3:20-cv-03851-CRB Document 7 Filed 08/18/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     In re ALEXIS CARR, BOP #26837-081,                   Case No. 20-cv-03851-CRB (PR)
                                   8                    Petitioner.
                                                                                              ORDER OF DISMISSAL
                                   9

                                  10

                                  11

                                  12          On June 11, 2020, the clerk filed as a new habeas action a letter from petitioner, a federal
Northern District of California
 United States District Court




                                  13   prisoner at FCI Dublin, requesting “an immediate writ of habeas corpus with immediate release”

                                  14   due to COVID-19 concerns. ECF No. 1 at 1. The court notified petitioner in writing at that time

                                  15   that the action was deficient because petitioner did not file an actual petition for a writ of habeas

                                  16   corpus or pay the requisite $5.00 filing fee or, instead, submit a signed and completed court-

                                  17   approved in forma pauperis (IFP) application. Petitioner was advised that failure to file the

                                  18   requested items within 28 days would result in dismissal of the action.

                                  19          More than 60 days have elapsed; however, petitioner has not provided the court with the

                                  20   requisite items or sought an extension of time to do so. The action is DISMISSED without

                                  21   prejudice.

                                  22          The clerk is instructed to close the file.

                                  23          IT IS SO ORDERED.

                                  24   Dated: August 18, 2020

                                  25                                                       ______________________________________
                                                                                           CHARLES R. BREYER
                                  26                                                       United States District Judge
                                  27

                                  28
